UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6731



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JERRY JUNIOR WILLIS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, District
Judge. (CR-91-100, CA-96-5)


Submitted:   September 30, 1997           Decided:   November 4, 1997


Before HALL and HAMILTON, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Jerry Junior Willis, Appellant Pro Se. Bruce Charles Johnson,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jerry Junior Willis appeals the district court's order denying

his post-judgment motions. Regarding his challenge of the 100:1

ratio of crack to cocaine, we find no error and affirm on the rea-

soning of the district court. United States v. Willis, Nos. CR-91-
100; CA-96-5 (E.D.N.C. Mar. 25, 1997). Regarding his allegations of

denial of an opportunity to respond and an invalid conviction under

Bailey v. United States, ___ U.S. ___, 64 U.S.L.W. 4039 (U.S. Dec.
6, 1995) (Nos. 94-7448, 94-7492), we find that such allegations

would be properly denied under Rule 5 of the Rules Governing Sec-

tion 2255 Proceedings, United States v. Mitchell, 104 F.3d 649, 653

(4th Cir. 1997), and United States v. Hudgins, 120 F.3d 483, 487-88
(4th Cir. 1997). Accordingly, we affirm. We dispense with oral

argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2